                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:20-CV-00464-GCM
 ANAYELI FARFAN MEDINA,
 NC1 CONSTRUCTION INC,

                Plaintiffs,

    v.                                                          ORDER

 JULIAN AGUILAR CHACON,
 MARISELA CENICEROS
 GONZALEZ, CHACON
 CONSTRUCTION, LLC,

                Defendants.


         THIS MATTER comes before the Court on its own motion. On April 20, 2021, the Court

entered an order to show cause why this case should not be dismissed for lack of subject matter

jurisdiction. Plaintiff Anayeli Farfan Medina did not satisfy the burden of showing cause by or

before May 4, 2021, as ordered by the Court. Moreover, Plaintiff NC1 Construction, Inc., has

never been represented by counsel, and it is well-established that a corporation cannot proceed pro

se. For the reasons stated herein and in the Court’s order to show cause (ECF Doc. 7),

         IT IS THEREFORE ORDERED that this case should be dismissed without prejudice.



                                         Signed: May 27, 2021
